Exhibit 10.2

 

THIRD AMENDMENT TO LOAN AGREEMENT

 

THIS THIRD AMENDMENT TO LOAN AGREEMENT (this “Third Amendment”) is made and
entered into as of June 24, 2012, between ISIS PHARMACEUTICALS, INC., a Delaware
corporation (together with its successors and assigns, “Borrower”), and RBS
ASSET FINANCE, INC., a New York corporation (together with its successors and
assigns, “Lender”).

 

RECITALS

 

A.            Lender and Borrower have previously entered into a Loan Agreement
dated as of October 15, 2008 a First Amendment to Loan Agreement dated as of
September 30, 2009, and a Second Amendment to Loan Agreement dated as of
November 15, 2010 (collectively, the “Agreement”).

 

B.            Lender and Borrower wish to amend the Agreement as provided
herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, it is hereby agreed as follows:

 

1.            The Agreement is amended as follows:

 

(i) The definitions of the following terms set forth in Schedule I to the
Agreement are hereby amended to have the meanings set forth below:

 

“Financial Statements” means the audited financial statement of Borrower and
each Guarantor for their fiscal years ended December 31, 2011.

 

“Maximum Principal Amount” means Thirty-Three Million Four-Hundred Thousand
Dollars and 00/100 ($33,400,000.00)

 

“Fixed Rate” means, with respect to each Loan and each Note, a rate per annum
equal to the sum of (i) the notional rate per annum for a fixed rate payer under
a 3 year interest rate swap on the day that is two Business Days prior to the
applicable Closing Date plus (ii) (a) 3.50% or (b) such other amount as may be
mutually agreed upon by Lender and Borrower, which rate will be set forth in
such Note.

 

“Scheduled Commitment Termination Date” means April 15, 2014.

 

(ii) The definition of the following term set forth in ARTICLE I: DEFINITIONS
AND ACCOUNTING TERMS Section 1.01 Defined Terms to the Agreement is hereby
amended to have the meaning set forth below:

 

“Commitment Termination Date” means the earliest of (a) the date on which the
aggregate Original Principal Amount of all Loans equals the Maximum Principal
Amount, (b) the Scheduled Commitment Termination Date, (c) the date that an
Event of Default described in subsection (i) of Section 7.01 occurs or (d) the
date on which Lender elects to terminate the Commitment following (i) an Event
of Default or (ii) the occurrence of a material adverse change in the business,
condition (financial or otherwise), operations, markets, properties,
performance, financial reporting, or financial condition of Borrower or any
Guarantor or in Borrower’s ability to comply with any Loan Document, since the
date of this Agreement as determined by Lender, in its sole discretion and in
good faith or (b) a material impairment of the ability of Borrower to perform
its Obligations under or remain in compliance with each Loan Document, or (c) a
materially adverse effect on the validity or enforceability of any Loan Document
or the rights and remedies available to Lender thereunder.

 

1

--------------------------------------------------------------------------------


 

2.             First Amendment to Loan Agreement added the following Negative
Covenant in Section 6.02 sub-section (f):

 

“(f) Borrower shall maintain a depository account with RBS Citizens Bank, N.A.
as with a balance of at least Two Hundred Fifty-Thousand Dollars and 00/100
($250,000.00) until all Obligations of Borrower to Lender under the Agreement
are indefeasibly paid in full.”

 

Lender acknowledges that as of the date of this Agreement Borrower’s account
number 1315925467 with RBS Citizens Bank, NA complies with this covenant.

 

3.             Borrower agrees to provide Lender, within five (5) business days
of receipt by Borrower, with a copy of any notice received by Borrower from
BMR-GAZELLE LP (together with any successor thereto, the “Landlord”) related to
or asserting any default or Event of Default by the Borrower under the terms and
provisions of, or otherwise cancelling or terminating, that certain Lease
Agreement dated as of March 30, 2010 between Landlord and Borrower (as amended
from time to time, the “Lease”). Additionally, in the event that the Borrower
elects to terminate such Lease, Borrower shall provide written notice to the
Lender contemporaneous with delivery of such termination notice to the
Landlord.  The obligations under this paragraph 3 will terminate once all
Obligations of Borrower to Lender under the Agreement are indefeasibly paid in
full.

 

3.             This Third Amendment may be executed in several counterparts,
each of which shall be an original and all of which shall constitute but one and
the same instrument.

 

4.             All other terms and conditions of the Agreement not specifically
amended by this Third Amendment shall remain in full force and effect and are
hereby ratified and confirmed by Lender and Borrower.

 

5.             This Third Amendment shall be governed by the law of the State of
Illinois (without regard to the confiict of-laws principles thereof).

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; EXECUTION PAGE FOLLOWS]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment in
their respective corporate names by their duly authorized officers, all as of
the date first written above.

 

 

Lender:

RBS ASSET FINANCE, INC., a New York corporation

 

By

/s/ Jeffrey P. Lanigan

 

Name Jeffrey P. Lanigan

 

Title Assistant Vice President

 

 

 

 

Borrower:

ISIS PHARMACEUTICALS, INC., a Delaware corporation

 

By

/s/ B. Lynne Parshall

 

Name B. Lynne Parshall

 

Title COO & CFO

 

[EXECUTION PAGE OF THIRD AMENDMENT TO LOAN AGREEMENT]

 

3

--------------------------------------------------------------------------------